DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/JP2018/024115 filed 6/26/2018.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. 2017-133334 and 2018-078909 filed 7/7/2017 and 4/17/2018 respectively, which papers have been placed of record in the file.  
Claims 1-21 are pending. 


Claim Objections

Claim 3 is objected to because of the following informalities:  
Claim 3 recites in part … further comprising (c) water, and having a pH of 4 to 12. While it is understood to one skilled in the art that an acidic/basic composition has a pH of 4 to 12 includes water, claim 3 could be redrafted for grammatical purposes. 
Claim 9 recites general formula (6) but then later recites [chemical formula 7]. It appears Applicant intended to delete [chemical formula 7]. 
Appropriate correction is required.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi et al. (JP 2015-204133). 
A machine translation of JP 2015-204133 is included with this office action. All citations are to the machine translation. 
	Regarding claim 1: Takeshi is directed to a resin composition comprising:
	(a) a resin containing at least a polyimide having at least one acidic functional carboxyl group and/or hydroxyl groups. 
While a specific acid group concentration is not specifically mentioned, Takeshi teaches The greater the number of carboxyl groups or hydroxyl groups, the easier it is to express water solubility. However, if it is too large, steric hindrance of the polymer chain becomes large and packing of the molecular chain decreases and mechanical strength of the polyimide resin decreases ([0017]). Takeshi further teaches that as the number of functional groups is increased, the crosslinking point is increased and the mechanical strength is preferably improved. However, when the number is too large, gelation may progress in the state of the electrode coating liquid, which may make coating difficult ([0032] Takeshi). Hence, the specific amount of acidic functional group concentration is a result-effective variable (MPEP 2144.05). Therefore, a particular amount of acidic functional group concentration is a matter of routine experimentation and would have been well within the skill level of, and thus obvious to, one of ordinary skill in the art.
(b) a basic compound of a tertiary amine is disclosed ([0028] Takeshi). 
Regarding claims 2-3: Takeshi doesn't specifically recite a pH of 4-12 when dissolved in water at a solid concentration of 15% mass. However, Takeshi teaches it is while a specific acid group concentration and hence pH is not specifically mentioned, Takeshi teaches the greater the number of carboxyl groups or hydroxyl groups, the easier it is to express water solubility. However, if it is too large, steric hindrance of the polymer chain becomes large and packing of the molecular chain decreases and mechanical strength of the polyimide resin decreases ([0017]). Takeshi further teaches that as the number of functional groups is increased, the crosslinking point is increased and the mechanical strength is preferably improved. However, when the number is too large, gelation may progress in the state of the electrode coating liquid, which may make coating difficult ([0032] Takeshi). Hence, the specific amount of acidic functional group concentration and hence the specific pH is a result-effective variable (MPEP 2144.05). Therefore, a particular amount of acidic groups resulting in a particular pH is a matter of routine experimentation and would have been well within the skill level of, and thus obvious to, one of ordinary skill in the art.
Regarding claim 4: Suitable aromatic tetracarboxylic acid dianhydrides include those within the scope of Chemical Formula 1 of claim 4. For example, 3,3′, 4,4′-biphenyltetracarboxylic acid dianhydride is disclosed at [0021], which when reacted with a diamine results in a resin that contains a structure represented by general formula 1. Specifically, this is a well-known reaction with a diamine to produce the polyimide, as demonstrated below. When combined with the diamine that contains either a carboxyl or hydroxyl group results in general formula 1 wherein R1 represent a divalent organic group having 2 to 50 carbon atoms, and includes at least one of a hydroxyl or carboxyl group and R2 is a tetravalent organic group having 12 carbon atoms. 

    PNG
    media_image1.png
    346
    451
    media_image1.png
    Greyscale


Regarding claim 6: The polyimide comprises an aromatic diamine ([0020]) which is equivalent to 50 mol% of the polyimide comprises a total number of structural represented by general formula1 contained in the resin is 100 mol% of a structure in which R1 has an aromatic skeleton.  
Regarding claim 7: Suitable diamines include 3,5-diaminobenzoic acid ([0019]) (equivalent to formula (2) wherein s is 0, and t is 1).
Regarding claim 8: Takeshi lists many diamines that fall within the scope of formula (4) and (5). For instance, suitable diamines include benzidine (equivalent to formula (5) wherein l = m = 0, and R22 is a single bond). With regards to the amount of aromatic diamines listed at [0020], while a specific amount is not taught, the amount of diamine to introduce a hydroxyl/carboxyl group relative to the diamine that does not have a carboxyl group clearly dictates the amount of diamine of claim 8, and is therefore a result effective variable (MPEP 2144.05). Therefore, a particular amount of diamine resulting in structural units of claim 8 is a matter of routine experimentation and would have been well within the skill level of, and thus obvious to, one of ordinary skill in the art.
Regarding claim 11: The tertiary amine is added in an amount of 0.8 equivalents or more to the number of carboxyl and hydroxyl groups in the polyimide ([0012]) (equivalent to at least 80 mol% based on 100 mol% of the acidic functional group or resin (a)). 
	Regarding claim 13: Example 1 utilizes 100% water based on the total solvent ([0047]).
	Regarding claims 14-16: Silicon oxide was included in working examples ([0041]).
	Regarding claim 17: A laminate of the polyimide on at least one surface of a copper foil base material is disclosed ([0041]).
	Regarding claim 18: A method for manufacturing a laminate comprising the steps of applying the resin composition to one or more copper foil surfaces to form a coating film and drying the coating film is disclosed ([0041]).
	Regarding claim 19: An electrode comprising the laminate is disclosed ([0041]).
	Regarding claim 20: A secondary batter comprising the electrode is disclosed ([0070]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takeshi as applied to claim 4 above, and further in view of Miyuki et al. (US 2015/0017534). 
Regarding claim 5: Takeshi doesn’t specifically mention monomers that result in general formula (1).
Miyuki is directed to a polyimide for use in electrodes for lithium cells, wherein the polyimide contains structural units of formula 
    PNG
    media_image2.png
    166
    210
    media_image2.png
    Greyscale
wherein R14 is an organic group of 1-10 carbon atoms or halogen and g is 0-2 ([0017] Miyuki). One skilled in the art would have been motivated to have included structural units of Miyuki in the polyimide of Takeshi for resistance to deformation and cracking or an electrode after imidization ([0037] Miyuki). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included units of general formula (1) in the polyimide of Takeshi.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takeshi as applied to claim 4 above, and further in view of Yao et al. (Journal of Power Sources 379 (2018) 26-32). 
Regarding claim 9: Takeshi doesn’t mention a polyimide comprising chemical formula 7. 
Yao is directed to a polyimide comprising polyethylene glycol segments of formula (6) used for making electrode materials for lithium ion batteries. (section 1. Yao). The polyethylene glycol used ranges from PEG 200-800 (Section 2.1 Yao). It follows PEG 200-800 is equivalent to chemical formula (6) wherein p = 0, q = 4-18, and R24 represents H, and p + q = 4-18. The working example comprises 1 mmol PEG in a total of 22 mmol reactants, resulting in a molar amount of about 5 mol%. 
One skilled in the art would have been motivated to have included a PEG segment in the polyimide since it significantly improves the electrochemical performance of the silicon anodes (abstract Yao). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included a PEG segment in the polyimide of Takeshi in amounts within the scope of claim 9. 


Claims 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi as applied to claim 4 above, and further in view of Masao et al. (JP 2011/137063).
A machine translation of JP 2011-137063 is included with this office action. All citations are to the machine translation. 
Regarding claim 10: Takeshi doesn’t mention a formula 1 that has a terminal structure of at least one of general formula (7) (8) or (9). 
Masao is directed to an aqueous polyimide resin solution that contains an alkali metal-containing compound or a tertiary amine and a polyimide resin which contains a structure represented by general formula (1) as a primary component and which has a hydroxyl group, carboxyl group or sulfonic acid group in a side chain, and indicates that the aqueous polyimide resin solution is rendered water-soluble by creating ionic bonds between alkali metal ions or amines and hydroxyl groups, carboxyl groups and sulfonic acid groups present in side chains of the polyimide resin. In addition, Masao indicates that the aqueous polyamide resin solution can be used in an electrode of a lithium ion battery, and that a terminal of the polyimide resin can be capped with hydroxyphthalic acid anhydride, aminobenzoic acid, or the like (claims, paragraphs [0001]-[0064], examples 1-16). Selection of hydroxyphthalic acid anhydride is equivalent to formula (7) or (9) wherein R19, R21 are a monovalent organic group having 6 carbon atoms and include a phenolic hydroxyl group. 
One skilled in the art would have been motivated to have included a terminal end group of hydroxyphthalic acid anhydride, aminobenzoic acid, or the like in Takeshi to produce a water soluble polyimide that has a small environmental load and excellent in solution stability (p. 2 Masao). Therefore, it would have been obvious to ones skilled in the art at the time the invention was filed to have hydroxyphthalic acid anhydride, aminobenzoic acid, or the like terminal end group in the polyimide of Takeshi.
Regarding claim 12: Takeshi discloses the composition comprises a tertiary amine, although doesn’t specifically mention an alkali metal. 
Masao teaches the polyimide composition comprises either a tertiary amine or an alkali metal, or a combination of both for the purpose of providing a counterion in the acid groups of the polyimide (p. 3 and p. 6 Masao). At the time of filing, a person of ordinary skill in the art would have found it obvious to include a combination of tertiary amine and alkali metal and would have been motivated to do so because either 1) a tertiary amine, or 2) a combination of tertiary amine and alkali metal, are art recognized equivalents used for the same purpose of a counterion for the water soluble polyimide compositions and one of ordinary skill in the art would have a reasonable expectation of success in substituting one for the other. MPEP 2144.06(II). 


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Takeshi as applied to claim 19 above, and further in view of ABE et al. (US 2016/0233513).
Regarding claim 21: Takeshi doesn’t mention a double layer capacitor comprising the electrode. 
ABE is directed to a polyimide for power storage comprising a polyimide for use in either a lithium battery or a double layer capacitor ([0123] ABE). One skilled in the art would have been motivated to have used the polyimide electrode to produce a double layer capacitor to produce an electric storage device which is widely used for electronic devices ([0002] ABE). Therefore, it would have been obvious to one skilled in the art at the invention was filed to have produced a double layer capacitor comprising the electrode of Takeshi. 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764